Citation Nr: 1525921	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 30 percent for disfiguring scar, anterior right neck shell fragment wound (SFW).

3.  Entitlement to a disability rating greater than 20 percent for SFW, muscle group VII, left forearm with scars and hernia on flexor surface.

4.  Entitlement to a disability rating greater than 10 percent for SFW, muscle group XI, right leg with scars and retained foreign bodies.

5.  Entitlement to a disability rating greater than 10 percent for SFW, muscle weakness muscle group XXII.

6.  Entitlement to a disability rating greater than 10 percent for right-sided weakness, lower lip.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, in pertinent part, continued the initial 30 percent rating for PTSD, granted a 20 percent rating for scars to the anterior chest, left thigh, ankle, and right cheek, continued a 30 percent rating for disfiguring scar to the neck, continued a 20 percent rating for shell fragment wound residual to his left forearm, continued a 10 percent rating for right sided weakness to the lower lip, continued a 10 percent rating for muscle weakness, continued a 10 percent rating for shell fragment wound residuals to the right leg, continued noncompensable ratings for scars to right arm and right thigh, and denied TDIU.  In August 2010, the Veteran filed a notice of disagreement (NOD) with all issues listed in the August 2009 decision.  In May 2013, the RO issued a statement of the case (SOC) with the issues regarding PTSD, TDIU, neck, left forearm, lower lip, muscle weakness, and shell fragment wound residuals to the right leg.  The Veteran's attorney filed a substantive appeal (via correspondence in lieu of a VA Form 9) in June 2013.

The Board observes that a November 2008 rating decision originally granted service connection for PTSD and assigned a 30 percent rating effective July 10, 2008 (the date of the claim for service connection).  The Veteran submitted additional information within 1 year of the award of service connection to dispute the 30 percent rating.  As noted above, the August 2009 rating decision on appeal continued the initial 30 percent rating.  Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability) and AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Relevant to the 20 percent rating for anterior chest, left thigh, ankle, right cheek; and noncompensable ratings for right arm and right thigh, the Board observes that a May 2013 rating decision combined all scars (to include the painful scar on the neck and left forearm) and assigned the maximum 30 percent rating for five or more painful scars under 38 C.F.R. § 4.118, DC 7804, effective October 23, 2008 (the date of the regulatory change for scars).  As the maximum rating has been assigned, these issues are no longer on appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of a higher initial rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  For the entire appeal period under consideration, the Veteran's disfiguring scar of the anterior right neck SFW is manifested by three characteristics of disfigurement.

2.  The Veteran is right hand dominant.

3.  For the entire appeal period under consideration, the Veteran's SFW, muscle group VII, left forearm with scars and hernia on flexor surface, is shown to have resulted in no more than a slight disability.

4.  For the entire appeal period under consideration, the Veteran's SFW, muscle group XI, right leg with scars and retained foreign bodies are considered no more than moderately disabling.

5.  For the entire appeal period under consideration, the Veteran's SFW, muscle weakness muscle group XXII, does not result in moderately severe disability and has not caused orthopedic, neurologic, or scar disabilities other than the already service-connected scar of the anterior right neck.

6.  For the entire appeal period under consideration, the Veteran's right-sided weakness, lower lip, is manifested by incomplete paralysis that is no more than moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for disfiguring scar of the anterior right neck SFW have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2014).

2.  The criteria for a disability rating greater than 20 percent for SFW, muscle group VII, left forearm with scars and hernia on flexor surface have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 4.118, DC 5307 (2014).

3.  The criteria for a disability rating greater than 10 percent for residuals of SFW, muscle group XI, right leg with scars and retained foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.55, 4.56, 4.73, DC 5311 (2014).

4.  The criteria for a disability rating greater than 10 percent for the Veteran's SFW, muscle weakness muscle group XXII have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.73 DC 5322 (2014).

5.  The criteria for a disability rating greater than 10 percent for right-sided weakness, lower lip have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 4.124a DC 8307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The VCAA notice requirements nonetheless may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A May 2009 pre-rating letter provided pertinent notice to the Veteran in connection with the claims for increased ratings decided herein.  The letter indicated what information and evidence was needed to substantiate each claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  The letter informed the Veteran of applicable criteria for higher ratings for his scar and shrapnel wounds and otherwise complied with the requirements of Vazquez-Flores.  

After the issuance of the cited notice, and opportunity for the Veteran to respond, the May 2013 SOC reflect readjudication of the claims for higher ratings.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

To the extent the Veteran may not have been provided with the complete criteria for rating the disabilities at issue in a notice letter, or that the notice letters are otherwise considered inadequate or not timely, on these facts, the absence of such notice is not shown to have prejudiced the Veteran.  As explained below, there is no indication that there is any outstanding evidence pertinent to the claims decided herein.  Also, pertinent notice consistent with Pelegrini and certain requirements of Dingess/Hartman has been provided. Moreover, because all claims for higher ratings are being denied, no other rating, or effective date, is being, or is to be, assigned; hence, there can be no prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has been provided examinations in July 2009, and most recently in May 2013.  The adequacy of the VA examinations that have been provided with regards to the claims decided herein has not been challenged.  The Board finds that such VA examinations are adequate to decide the issues as the examinations are predicated on an interview with, and examination of, the Veteran, a review of the record, to include all pertinent treatment records, and addressed the relevant criteria for the assignment of increased ratings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met.

In summary, the duties imposed by the VCAA have been satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  With respect to the claims for increased ratings, although the appeal does not stem from disagreement with the initial ratings assigned following the grant of service connection for these disabilities, entitlement to a staged rating for ratings is also for consideration.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  This analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Veteran's 20 percent and 10 percent ratings for his SFW, muscle group VII, left forearm; SFW muscle group XI, right leg, and SFW muscle group XXII, respectively, have been in effect since 1972.  As these ratings have been in effect for more than 20 years, such ratings are protected and may not be reduced except by showing that such ratings were based on fraud.  See 38 C.F.R. § 3.951(b) (2014).

The Board further observes that VA treatment records dated through May 2013 show no specific treatment for the Veteran's scars and muscle weakness.

Disfiguring scar anterior neck SFW

The Board initially notes that the criteria for rating scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were changed in October 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim in May 2009, the post-October 2008 criteria apply.   

Under DC 7800, a 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  Note (1) to DC 7800 provides the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800 at Note (1) (2014).  Unretouched color photographs are to be taken into consideration when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800 at Note (3) (2014).  Disabling effects other than disfigurement associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are to be separately evaluated under the appropriate diagnostic code(s) and combined under § 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, DC 7800 at Note (4) (2014). 

DC 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2014).  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 at Note (1) (2014).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7800 at Note (2) (2014).  When applicable, scars evaluated under DCs 7800-02, or 7805 may also receive an evaluation under this diagnostic code.  38 C.F.R. § 4.118, DC 7800 at Note (2) (2014). 

DC 7805 provides that any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2014).

A separate 10 percent rating for a disfiguring scar to the anterior right neck, SFW was granted in a March 2002 rating decision, effective from October 9, 2001; and a 30 percent rating was assigned for such disability by way of an August 2003 rating decision, effective August 30, 2002, both pursuant to DC 7800.  A claim for an increased rating was received in May 2009.  

The Veteran had a July 2009 VA general examination.  The Veteran reported that the scars on the right side of the neck continue to pull with cervical left sidebending and left rotation.  There was no pain, just a pulling sensation.  Physical examination of the head and face revealed symmetric facial features.  Physical examination of the scar revealed - scar with midline adherence to underlying tissue; no tenderness; slightly hypertrophic; no skin color, texture, or temperature changes.  The examiner noted that based on the photographs, scars were unchanged and result in no functional deficits.

The Veteran had a May 2013 VA scar examination.  The examiner noted a 4cm x 2cm right anterior neck scar.  The examiner took colored photographs.  The examiner noted tenderness to palpation and movement.  The surface contour was depressed on palpation and there was adherent underlying tissue.  The examiner noted there was underlying soft tissue missing, hyperpigmentation, induration, and inflexibility, and there was abnormal texture.  The examiner noted that the total approximate area of the scar of the neck with the hyperpigmentation, abnormal texture, missing underlying soft tissue, and induration and inflexibility was 8 cm squared.  

With regard to the Veteran's disfiguring scar to his right anterior neck, the Board finds that the criteria for a disability rating greater than 30 percent under DC 7800 were not met during the appeal period.  There is evidence that the Veteran's scars were manifested by three of the eight characteristics of disfigurement: (1) surface contour of scar elevated or depression on palpation, (2) scar adherent to underlying tissue, and (3) scar at least one-quarter inch (0.6 cm) wide at the widest part.  A higher separate evaluation of 50 percent would require visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four of five characteristics of disfigurement.   Such symptomatology is not shown by the evidence of record.  To the extent there is underlying soft tissue missing, hyperpigmentation, induration and inflexibility, and abnormal texture, such does not exceed six square inches (39 square centimeters).  Thus, the criteria for the next higher 50 percent rating under DC 7800 were not met during the appeal.   

With regard to the tender neck scar, as previously discussed in the Introduction, the RO assigned a 30 percent rating for 5 or more painful scars, such encompasses the tender right anterior neck scars. 

The rating criteria provide for the evaluation of disabling effects not provided for in diagnostic codes 7800 - 7804.  38 C.F.R. § 4.118, DC 7805 (2014).  There is no suggestion, either lay or medical, of any additional disabling effects not addressed in the present evaluations. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 30 percent for disfiguring scar of the anterior right neck SFW.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Muscle injuries

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under DCs 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 


Muscle group VII, left forearm

38 C.F.R. § 4.73, DC 5307 addresses injuries to muscle group VII. Muscle group VII involves the muscles of flexion of the wrist and fingers- muscles arising from the internal condyle of the humerus:  flexors of the carpus and long flexors of fingers and thumb; pronator.  For the non-dominant extremity, as in this case, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 20 percent rating is assigned for moderately severe impairment, and a 30 percent rating is assigned for severe impairment.

The report of the July 2009 VA general examination reflects that the Veteran reported his left forearm bothered him occasionally.  He stated that he would experience pain if he bumped it on something.  He reported no functional problems.  The Veteran denied a history of arthritis, arthralgias, muscle weakness, or pain.  It was documented that the Veteran was right-hand dominant.  Physical examination revealed an unchanged scar from July 2003; the fascial hernia had increased in size 1 cm, it was nontender and asymptomatic, and function was not inhibited.  The left upper extremity was properly aligned and grossly symmetric; muscle mass, tone, and strength was symmetric with strength 5/5 bilaterally, without fatiguing or lack of endurance after continuous resistance greater than gravity; the range of motion was within normal limits and was performed without pain.  The report of the May 2013 VA scar and muscle examinations note the Veteran's history of a wound to the left forearm.  The examiner noted an 8 cm linear scar on the Veteran's left forearm that was tender.  Muscle strength testing was normal at 5/5.  There were no noted residual effects of a muscle injury to the left forearm.  There were no cardinal signs or symptoms of muscle injury to the left forearm.  

The Veteran's SFW to the left forearm has been evaluated continuously since 1972 as 20 percent disabling, indicating a moderately severe muscle injury.  To warrant a higher 30 percent rating, there must be evidence of a severe muscle injury.  This is not shown by the evidence.  Other than the noted 8cm scar, which has been separately rated, there are no noted residuals.  There is no loss of deep fascia or muscle substance.  Muscle testing has been normal.  The residuals of the shell fragment wounds do not reflect moderate severe impairment, yet alone the next higher 30 percent severe impairment.  Further, as the range of motion was noted to be normal, there is no basis for an increase rating for limitation of forearm flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5206, 5207.  Thus, on this record, the Board does not find that a disability rating greater than 20 percent for service-connected SFW Muscle Group VII is warranted.

Muscle group XI, right leg

The Veteran contends that he is entitled to a disability rating greater than 10 percent for residuals of a shell fragment wound to the right leg.  

The Veteran's right leg disability has been evaluated pursuant to DC 5311 which provides evaluations for disability of Muscle Group XI.  38 C.F.R. § 4.73.  The functions of those muscles are as follows: propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes and knee.  For that muscle group, 10, 20, and 30 percent ratings are respectively warranted for disability that is moderate, moderately severe, and severe.  38 C.F.R. § 4.73, DC 5311. 

Following a review of the record, the Board finds that the Veteran's SFW residuals of the right leg do not meet or more nearly approximate the criteria for a rating in excess of 10 percent based on impairment to Muscle Group XI.  The report of the July 2009 VA general examination notes such disability was asymptomatic.  The examiner noted an upper scar in the area of the fibular head and distally a fascial hernia was noted.  The Veteran reported that such was occasionally painful.  The Veteran denied a history of arthritis, arthralgias, muscle weakness, or pain.  Physical examination revealed a fascial hernia that was slightly larger than previous photographs and descriptions, however there was no tenderness, the right leg exhibited full strength, and there were no functional deficits.  The right lower extremity was properly aligned and grossly symmetric; muscle mass, tone, and strength was symmetric with strength 5/5 bilaterally, without fatiguing or lack of endurance after continuous resistance greater than gravity; the range of motion was within normal limits and was performed without pain.  The report of the May 2013 VA scar and muscle examinations note the Veteran's history of a wound to the right leg.  The examiner noted painful linear scars on the anterior thigh, right distal anterior thigh, right proximal lateral calf, right distal lateral calf, and right ankle.  Muscle strength testing was normal at 5/5.  There were no noted residual effects of a muscle injury to the left forearm.  There were no cardinal signs or symptoms of muscle injury to the muscle group.

The Veteran's SFW to the right leg has been evaluated continuously since 1972 as 10 percent disabling - indicating a moderate muscle injury.  To warrant a higher 20 percent rating, there must be evidence of a moderately severe muscle injury.  This is not shown by the evidence.  Other than the noted scars, which have been separately rated, there are no noted residuals of a muscle injury.  

The Veteran has indicated that his right leg bothers him only occasionally.  He has not reported any weakness.  There is no loss of deep fascia or muscle substance.  Muscle testing has been normal.  The residuals of the SFW do not reflect moderate impairment, yet alone the next higher 20 percent moderately severe impairment.  Taking the evidence as a whole, to include the fact that the 10 percent rating is protected by law, the Board finds that the appropriate characterization for rating purposes of the Veteran's right leg disability, for Muscle Groups XI, is moderate, consistent with the currently assigned 10 percent rating.  Thus, a higher rating is not warranted.

Muscle group XXII

The Veteran's residual of shrapnel wound injury to Muscle Group XXII, right side of the neck, is currently rated as 10 percent disabling under 38 C.F.R. § 4.73, DC 5322, which evaluates impairment from that muscle group.  Muscle Group XXII encompasses rotary and forward movements of the head; respiration; deglutition and the following muscles of the front of the neck: (1) trapezius I; (2) sternocleidomastoid; (3) the "hyoid" muscles; (4) sternothyroid; and (5) digrastric. 

Pursuant to DC 5322, a 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.73, DC 5322 (2014).

The Veteran had a VA general examination in July 2009.  During the examination, the Veteran reported that the scars on the right side of the neck continue to pull with cervical left sidebending and left rotation.  There was no pain, just a pulling sensation.  Full range of motion of the neck was noted without pain.  Muscle mass, tone, and strength was 5/5 without fatiguing or lack of endurance after continuous resistance greater than gravity.

The Veteran was afforded a VA muscle examination in May 2013.  During the examination a penetrating muscle injury to muscle group XXII was noted.  The examiner also identified one cardinal sign and symptom of muscle disability, which was loss of power that was consistent on the right side.

The Veteran's SFW to muscle group XXII, right side of the neck has been evaluated continuously since 1972 as 10 percent disabling, indicating a moderate muscle injury.  To warrant a higher 20 percent rating, there must be evidence of a moderately severe muscle injury.  

The evidence does not show that the Veteran's injury to Muscle Group XXII results in moderately severe disability such that the next higher 20 percent rating is warranted.  There is no indication that the wound was debrided.  A through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with prolonged infection, or sloughing of soft parts, and intermuscular scarring has not been shown.  Even with the current cardinal sign and symptom finding of loss of power that is consistent on the right side, the evidence does not indicate other symptoms indicative of a moderately severe injury. The objective findings pertaining to this disability do not include entrance and exit scars, indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  The examination report reflects no muscle atrophy, no known fascial defects or evidence of fascial defects, and no effect of muscle substance or function.  There is no medical evidence to show any of the objective signs indicative of a moderately severe muscle disability.  There is no evidence of impairment in strength and endurance compared to the left side of the Veteran's neck.  

The Board has considered whether separate ratings are warranted for other disabilities associated with the muscle injury.  The scar on the Veteran's neck is already service-connected.  The Veteran has not reported, nor does the evidence show, that he has any orthopedic or neurologic manifestations of his injury.  The pertinent medical evidence of record fails to show neurologic and orthopedic manifestations associated with the service-connected SFW injury.  Therefore, the Board concludes that the Veteran does not have symptomatology associated with his service-connected residual of SFW injury to Muscle Group XXII, right side of neck, other than the scar for which separate ratings have been assigned already.  For these reasons, the Board finds that the criteria for a disability rating greater than 10 percent for service-connected SFW to Muscle Group XXII have not been met at any time during this appeal.

Increased rating right side weakness, lower lip

The RO assigned the rating for the Veteran's right sided weakness, lower lip under DCs 5322-8207.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The criteria for evaluating the severity or impairment of the seventh (facial) cranial nerve are set forth under DC 8207.  A 10 percent rating requires moderate incomplete paralysis.  A 20 percent rating requires severe incomplete paralysis, and a maximum 30 percent rating requires complete paralysis.  See 38 C.F.R. § 4.124a, DC 8207 (2014).  A note to DC 8207 states that the rating should be assigned dependent on the relative loss of innervation of the facial muscles.  The words "moderate" and "severe" as used in the DC are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  See 38 C.F.R. § 4.6.

The report of the July 2009 VA general examination notes, there continues to be right sided facial weakness most notably with a smile.  The right upper lip would not close fully.  The examiner noted that there had been no change to the disability since the last examination in 2003.  Physical examination was essentially unremarkable.

The report of the May 2013 VA cranial nerves examination notes the Veteran reports intermittent pain, dull pain, paresthesias and/or dysesthesias, and numbness on the right side of the mouth/throat.  Physical examination revealed muscle strength testing was moderately impaired on the right lower portion of the Veteran's face and there was decreased sensation.  The examiner indicated that the Veteran's disability was an incomplete moderate paralysis of the cranial nerve VII.

The Board finds that the Veteran's disability due to right side weakness, lower kip, is not closely approximated by severe incomplete paralysis.  His right sided weakness of the lower lip has been described as moderate.  Indeed, the July 2009 examination report showed continued right facial weakness that was unchanged since 2003, and the May 2013 cranial nerves examiner specifically found that the Veteran's symptoms were moderate and concluded that his disability manifested as moderate incomplete paralysis.  There is no evidence of record that contradicts the findings discussed above.  Further, the May 2013 VA examiner found that the Veteran's disability did not impact his ability to work.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's seventh cranial disability does not more closely approximate a 20 percent rating under the applicable DC.  38 C.F.R. § 4.7 (2014).  The preponderance of the evidence is against this claim, and it must be denied.  See also 38 C.F.R. § 4.3 (2014).  Because there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  See Hart, 21 Vet. App. at 505.

Other Considerations

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

The Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all points pertinent to this appeal. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right anterior neck scar, muscle injuries, and right side weakness, lower lip.  The Board finds that the evidence does not indicate that the Veteran's service-connected disabilities involved in this appeal are so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board next notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional scars and muscle weakness impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board finally notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran's TDIU claim is addressed in the remand portion of the decision below. 

For all the foregoing reasons, the Board finds that there is no basis for any higher, or any staged rating for the disabilities decided herein, pursuant to Hart, and that each claim for higher rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher or additional rating for any disability under consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a disability rating greater than 30 percent for disfiguring scar, anterior right neck SFW is denied.

Entitlement to a disability rating greater than 20 percent for SFW, muscle group VII, left forearm with scars and hernia on flexor surface, is denied.

Entitlement to a disability rating greater than 10 percent for SFW, muscle group XI, right leg with scars and retained foreign bodies, is denied.

Entitlement to a disability rating greater than 10 percent for SFW, muscle weakness muscle group XXII, is denied.

Entitlement to a disability rating greater than 10 percent for right-sided weakness, lower lip, is denied.


REMAND

The Veteran contends that he is unable to work due exclusively to his service-connected PTSD.  He also contends that his PTSD symptoms warrant a disability rating higher than 30 percent.  Having reviewed the record, the Board finds that additional development is necessary before the underlying claims can be adjudicated on merits.

Review of the record reveals that he last was afforded a VA examination to evaluate his PTSD in May 2013, two years ago.  During the examination, the examiner noted that the Veteran presents with a full spectrum of PTSD symptoms, however noted that the Veteran's occupational and social impairment included occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; and concluded that PTSD was less likely than not to preclude employment.  The examiner did not provide reasoning for the conclusion.  Consequently, such opinion is inadequate for rating purposes.  Further, it does not appear as if the examiner considered the Veteran's lay statements.  Indeed, the Veteran indicated that he was experiencing increased irritability, a quick temper, and anger outbursts, and an expression of fear that altercations would occur should he return to a work environment.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is mindful that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity, to include employment.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Although the record includes the report of the Veteran's service-connected PTSD, the report does not reflect clear, complete findings as to the functional effects of the Veteran's service-connected PTSD on his activities of daily living, to include employment.  Therefore, further medical findings as to the functional effects of the PTSD would be helpful in resolving the Veteran's TDIU claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There also appear to be relevant VA records outstanding.  While the record contains VA treatment records dated through May 2013, neither the paper claims file nor the paperless files contains any VA or other treatment records dated since May 2013.  During the May 2013 VA examination, the examiner noted that the Veteran is seen at VA for PTSD support.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the AOJ must obtain the Veteran's updated VA and private treatment records.

The Board also points out that any decision with respect to the increased rating claim for PTSD may affect the Veteran's TDIU claim.  Thus, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, these matters are REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, arrange for the Veteran to undergo appropriate examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this REMAND must be made available to the examiner for review.  All necessary tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.

Based on examination of the Veteran, and full consideration of all lay and medical evidence, the examiner should assess the current severity of the Veteran's PTSD and also should describe the functional effects of the  service-connected PTSD on the Veteran's activities of daily living, to include employment.  Then, considering those effects, the examiner should address the effects of PTSD has on the Veteran's ability to perform the mental acts required for substantially gainful employment.  In providing the requested opinions, the examiner should consider and discuss the Veteran's education and workplace skills but not his age or the effects of any nonservice-connected disabilities.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


